Exhibit 21 DEVON ENERGY CORPORATION List of Subsidiaries* as of December 31, 2016 1. Devon Energy Corporation (Oklahoma), an Oklahoma corporation 2. Devon OEI Holdings, L.L.C., a Delaware limited liability company 3. Devon OEI Operating, L.L.C., a Delaware limited liability company 4. Devon Energy Production Company, L.P., an Oklahoma limited partnership 5. Devon Financing Company, L.L.C., a Delaware limited liability company 6. Devon AXL, a general partnership registered in Alberta 7. Devon Canada Corporation, a Nova Scotia corporation 8. Devon Operating Company Ltd., an Alberta corporation 9. Devon Canada Holdings LP, an Alberta limited partnership Devon Canada, a general partnership registered in Alberta Devon NEC Corporation, a Nova Scotia corporation Devon Gas Co., L.L.C., a Delaware limited liability company Devon Gas Services, L.P., a Texas limited partnership Devon Energy International, Ltd., a Delaware corporation Devon Realty Advisors, L.L.C., an Oklahoma limited liability company Devon Headquarters, L.L.C., an Oklahoma limited liability company EnLink Midstream, LLC, a Delaware limited liability company EnLink Midstream Partners, LP, a Delaware limited partnership EnLink Midstream Operating, LP, a Delaware limited partnership EnLink Midstream Services, LLC, a Texas limited liability company EnLink NGL Pipeline, LP, a Texas limited partnership EnLink Oklahoma Gas Processing, LP, a Delaware limited partnership TOM-STACK, LLC, a Delaware limited liability company EnLink Processing Services, LLC, a Delaware limited liability company EnLink North Texas Gathering, LP, a Texas limited partnership Coronado Midstream LLC, a Texas limited liability company EnLink Midstream Holdings, LP, a Delaware limited partnership Delaware G&P LLC, a Delaware limited liability company EnLink NGL Marketing, LP, a Texas limited partnership EnLink LIG, LLC, a Louisiana limited liability company SWG Pipeline, L.L.C. a Texas limited liability company EnLink Midstream, Inc., a Delaware corporation * The names of certain subsidiaries have been omitted since, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary as of the end of the year covered by this report, as defined under Securities and Exchange Commission Regulation S-X, Rule 1-02(w).
